        Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 1 of 9



 1   Troy Foster (#017229)
     The Foster Law Group
 2   518 East Willetta Street
     Phoenix, Arizona 85004
 3
     Telephone: (602) 461-7990
 4   tfoster@thefosterlaw.com
 5   Kenneth Frakes
 6   Bergin Frakes Oberholtzer Smalley, PLLC
     4343 E. Camelback Road #210
 7   Phoenix, AZ 85018
 8   kfrakes@bfsolaw.com

 9   Counsel for Plaintiffs
10                       IN THE UNITED STATES DISTRICT COURT
11
                               FOR THE DISTRICT OF ARIZONA
12
       Brian Pizer and Daniel Noble, on behalf of
13     themselves and others similarly-situated     Case No.: 2:19-cv-05019-DLR
14
                       Plaintiffs,                  AMENDED COMPLAINT
15
16     v.

17     Rush Auto Recyclers, Inc.; Janet Rush and
       Dan Rush, individuals; and John
18
       Radonovich, an individual,
19
                       Defendants.
20
21
            For their Complaint against Defendants, Rush Auto Recyclers, Inc. (“Corporate
22
     Defendant” or “the Company”), Janet Rush (“Ms. Rush”), Dan Rush (“Mr. Rush”), and
23
     John Radonovich (“Mr. Radonovich”) (collectively “Defendants”), Plaintiffs Brian Pizer
24
     and Daniel Noble (“Plaintiffs” or “Class Representatives”), referred to jointly as “the
25
     parties,” allege as follows:
26
27
28
        Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 2 of 9


                                Background Allegations and Jurisdiction
 1
            1.     At all times relevant to this Complaint, Mr. Brian Pizer resided in Maricopa
 2
     County, Arizona, and is a citizen of the State of Arizona.
 3
            2.     At all times relevant to this Complaint, Mr. Daniel Noble resided in
 4
     Maricopa County, Arizona, and is a citizen of the State of Arizona.
 5
            3.     At all times relevant to this Complaint, the Company was an Arizona
 6
     Corporation authorized to conduct, and conducting business, in Maricopa County,
 7
     Arizona.
 8
            4.     Upon information and belief, Defendants Mr. and Ms. Rush owned the
 9
     Company.
10
            5.     At all relevant times to this Complaint, Ms. Rush was the President of the
11
     Company.
12
            6.     At all relevant times to this Complaint, Mr. Radonovich was the Chief
13
     Financial Officer of the Company.
14
            7.     Defendants Mr. and Ms. Rush and Mr. Radonovich exercised managerial
15
     responsibility and substantial control over the terms and work conditions of the
16
     Company’s employees. Among other things, Defendants were authorized to hire and fire
17
     employees, supervise and control employee work schedules and conditions of
18
     employment, determine the rate and method of payment, maintain any employment
19
     records that may exist, and draft, implement, and enforce employee policies.
20
            8.     Plaintiff Brian Pizer is a current employee and has worked for the Company
21
     since 2009.
22
            9.     Plaintiff Daniel Noble was employed with the Company from February
23
     2013 until he terminated in September 2018.
24
            10.    At all times relevant to this Complaint, Defendant has employed Plaintiffs
25
     as tow truck drivers.
26
            11.    The Corporate Defendant is an employer as defined in A.R.S. § 23-350(3).
27
28                                              -2-
        Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 3 of 9


            12.    The prospective Class Members that Plaintiffs represent are current and
 1
     former tow truck drivers of the Company, employed for some time during July 2016 to
 2
     present (“Violative Period”).
 3
            13.    At all times relevant to this Complaint, the Company has employed all
 4
     prospective Class Members in the role of tow truck drivers during the Violative Period.
 5
            14.    Defendant is an employer as defined in 29 U.S.C. § 203(d).
 6
            15.    Plaintiffs and each prospective Class Member were Defendants’ employees
 7
     as defined in 29 U.S.C. § 203(3)(1) and Arizona law.
 8
            16.    Plaintiffs and each prospective Class Member were engaged in commerce
 9
     on behalf of Defendant, as defined in the Fair Labor Standards Act (“the Act”). See 29
10
     U.S.C. § 203(b); see also 29 C.F.R. § 776.9 (“[i]t is clear that the employees covered by
11
     the wage and hour provisions of the Act as employees ‘engaged in commerce’ are
12
     employees doing work involving or related to the movement of persons or things . . .
13
     among the several states or between any State and any place outside thereof.”).
14
            17.    Defendant is not exempt from paying Plaintiffs and each prospective Class
15
     Member for work performed as required by the Act and Arizona law.
16
            18.    The acts and omissions forming the basis of this Complaint occurred in
17
     Arizona, primarily in Maricopa County.
18
            19.    Jurisdiction and venue are appropriate in this Court pursuant to 29 U.S.C. §
19
     216(b) and A.R.S. § 23-352 et seq.
20
                                       General Factual Allegations
21
            20.    Defendants provide services to customers throughout the State of Arizona.
22
            21.    As part of that service, Defendants employ tow truck drivers to transport
23
     customers’ vehicles to various locations.
24
            22.    Upon information and belief, Defendants have employed more than 30 tow
25
     truck drivers during the Violative Period.
26
27
28                                                -3-
        Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 4 of 9


           23.    As tow truck drivers, Plaintiffs and each prospective Class Member,
 1
     are/were non-exempt employees for Defendants.
 2
           24.    Defendants’ policies and representations acknowledge that Plaintiffs and
 3
     each prospective Class Member are/were non-exempt employees.
 4
           25.    Throughout all times relevant, Defendants misclassified its tow truck
 5
     drivers as exempt/salaried employees.
 6
           26.    Though tow truck drivers were required to track their hours on time sheets,
 7
     Defendants did not pay the truck drivers based upon the time sheets.
 8
           27.    Rather, all tow truck drivers are/were paid the same amount each pay
 9
     period regardless of the number of hours worked.
10
                               Allegations Regarding Required Free Work
11
           28.    Plaintiffs, and each prospective Class Member, is/was required to perform
12
     work for Defendants without compensation.
13
           29.    Plaintiff Brian Pizer worked approximately 3.5 to 5.5 hours each week for
14
     which he was not paid.
15
           30.    Plaintiff Daniel Noble worked approximately 8 to 12 hours each week for
16
     which he was not paid.
17
           31.    Upon information and belief, each prospective Class Member was/is
18
     working between 3 and 12 hours each week for which he/she is/was not being paid.
19
           32.    All of the work performed by Plaintiffs, and each prospective Class
20
     Member, was to benefit Defendants.
21
                              Allegations Regarding Failure to Pay Overtime
22
           33.    Defendants created a payroll record that purports to pay Plaintiffs an hourly
23
     rate, an overtime rate, commissions, and a bonus (“payroll record”).
24
           34.    Plaintiffs, and each prospective Class Member, were not informed of and
25
     do not know what the “commission” and “bonus” figures represent.
26
           35.    The payroll records do not represent the hours/time Plaintiffs worked.
27
28                                             -4-
        Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 5 of 9


            36.    The payroll records do not accurately pay Plaintiffs, and each prospective
 1
     Class Member, the overtime that each worked.
 2
            37.    The payroll records do not comport with Plaintiffs, and each prospective
 3
     Class Member’s, time sheets.
 4
            38.    The payroll records reflect that each Plaintiff and prospective Class
 5
     Member is paid the same amount regardless of the time worked.
 6
            39.    Upon information and belief, the payroll records have been manipulated to
 7
     create a salaried figure for the Plaintiffs and each prospective Class Member.
 8
                           Allegations Regarding Defendants’ Willful Violation
 9
            40.    Plaintiffs, and various Class Members, tracked the time worked on
10
     Defendants’ behalf.
11
            41.    Defendants created a payroll record that disregards the hours worked.
12
            42.    Defendants created a payroll record that purports to pay an hourly and
13
     overtime rate.
14
            43.    Defendants actually pay/paid Plaintiffs, and each prospective Class
15
     Member, the same amount each pay period regardless of the hours worked.
16
            44.    Plaintiffs complained about Defendants’ unlawful compensation.
17
            45.    Defendants’ creation of the payroll record, as well as other overt actions,
18
     represent willful violations.
19
                                 Collective Action and Class Allegations
20
            46.    Plaintiffs bring this Class Action/Collective Action on their own behalves,
21
     and pursuant to Arizona Rules of Civil Procedure, Rules 23(a), (b)(2) and (b)(3) and
22
     Section 216(b) of the Act, on behalf of the following prospective Class Members (“Class
23
     Members”).
24
            47.    The Class is initially defined as: any current or former employee of
25
     Defendants engaged as a Tow Truck Driver from July 17, 2016 to date of filing.
26
27
28                                              -5-
        Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 6 of 9


            48.      Numerosity – Ariz.. R. Civ. P. 23(a)(1). The number of Class Members is
 1
     so numerous that joinder of all individuals to a single complaint would be impractical.
 2
     Though the exact number of Class Members is unknown and in complete control of
 3
     Defendants, based upon the number of facilities across the county, the number of front-
 4
     line employees in these roles at any one time, and the significant turnover, it is reasonable
 5
     to believe that there are a minimum of 30 prospective Class Members. The Class
 6
     Members are readily identifiable from Defendants’ employment and payroll records.
 7
            49.      Commonality and Predominance – Ariz. R. Civ. P. 23(a)(2) and (b)(3).
 8
     There are questions of law and fact common to all Class Members. These common
 9
     questions include, but are not limited to:
10
                  a. Did Defendants fail to pay Class Members for hours worked?
11
                  b. Did Defendants misclassify Class Members as exempt and fail to pay
12
                     required overtime?
13
      50. Typicality – Ariz. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of all other Class
14
          Members. Plaintiffs, like all other Class Members, were tow truck drivers that
15
          performed work for Defendants and were compensated/uncompensated in the same
16
          manner as other similarly-situated employees.
17
      51. Adequacy of Representation – Ariz. R. Civ. P. 23(a)(4). Plaintiffs will fairly and
18
          adequately represent the Class Members. Plaintiffs were employees during the
19
          Violative Period; Plaintiffs have the same non-conflicting interests as the other
20
          Class Members. Plaintiffs have retained competent counsel that has experience in
21
          litigating Class Action and Collective Action matters, including certified Class
22
          Actions that involve employment and commercial litigation claims, including wage
23
          and hour matters. As such, the Class Members’ claims will be fairly and adequately
24
          represented by Plaintiffs and their counsel.
25
      52. Superiority of Class Action – Ariz. R. Civ. P. 23(b)(3). A class action is superior to
26
          other available methods for adjudicating the claims effectively and efficiently. The
27
28                                                -6-
      Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 7 of 9


        adjudication through class will avoid potentially inconsistent and conflicting results
 1
        of the asserted claim. There will be no difficulty in managing the Class, and a
 2
        single adjudication of the claim will substantially benefit the Class Members and the
 3
        Court. Damages for individual Class Members are likely inadequate to justify the
 4
        cost of individual litigation. As such, absent class treatment, Defendants’ willful
 5
        violations of law inflicting significant damages in the aggregate would go
 6
        unremedied.
 7
     53. Class certification is also appropriate under Ariz. R. Civ. P. 23(a) and (b) (2)
 8
        because Defendants have acted or refused to act on grounds generally applicable to
 9
        the Class Members, such that final injunctive relief or declaratory relief is
10
        appropriate to the Class as a whole.
11
     54. For all of the reasons outlined above, this matter could also be conditionally
12
        certified as a Collective Action pursuant to Section 216(b) of the Act.
13
              Claim: Violation of FLSA and State Laws (Minimum Wage/Overtime)
14
                                        (Against All Defendants)
15
     55. Plaintiffs re-allege and incorporate by reference paragraphs 1-54 as if fully set forth
16
        herein.
17
     56. Defendants failed to pay Plaintiffs, and prospective Class Members, for work
18
        performed during the Violative Period in violation of the Act.
19
     57. Defendants misclassified Plaintiffs, and prospective Class Members, as exempt
20
        employees and failed to pay required overtime in violation of state and federal laws.
21
     58. Defendants created inaccurate records to support the misclassification and payment
22
        methods.
23
     59. Defendants’ failures were willful.
24
     60. As such, Defendants failed to pay Plaintiffs and prospective Class Members the
25
        federal minimum wage and overtime.
26
     61. Defendants’ actions also violated Arizona law wage laws.
27
28                                              -7-
        Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 8 of 9


      62. Plaintiffs, and each prospective Class Member, are entitled to recover all unpaid
 1
          wages, withheld overtime, liquidated damages in an amount equal to the unpaid
 2
          wages and overtime, reasonable attorneys’ fees, and costs of the action.
 3
      63. In addition, Plaintiffs, and each prospective Class Member, are entitled to recover
 4
          treble damages for Defendants’ failures.
 5
                                             Relief Requested
 6
            THEREFORE, Plaintiffs, and each prospective Class Member, respectfully
 7
            requests the following relief:
 8
           A. An award of unpaid wages in an amount appropriate to proof adduced at trial
 9
              pursuant to 29 U.S.C. § 207 and 216(b).
10
           B. An award of liquidated damages in an amount appropriate to the proof adduced
11
              at trial pursuant to 29 U.S.C. § 216(b).
12
           C. Statutory penalties for willful violations of 26 U.S.C. § 7434;
13
           D. Punitive damages and attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b);
14
           E. Treble damages and attorneys’ fees and costs pursuant to A.R.S. § 23-355;
15
           F. Pre- and post-judgment interest on the amount of unpaid wages; and
16
           G. An Injunction against Defendants prohibiting further, and continued violations,
17
              of the Act.
18
           DATED this 3rd day of September, 2019.
19
20
     The Foster Group, PLLC                              BERGIN FRAKES SMALLEY &
21
                                                         OBERHOLTZER, PLLC
22
23   /s/ Troy P. Foster                                  /s/ Ken Frakes
24                                                          ______________________________
     Troy P. Foster                                      Kenneth S. Frakes
25   518 East Willetta Street                            4343 E. Camelback Road, #210
26   Phoenix, Arizona 85004                              Phoenix, Arizona 85018
     Counsel for Plaintiffs                              Co-Counsel for Plaintiffs
27
28                                              -8-
        Case 2:19-cv-05019-JJT Document 9 Filed 09/03/19 Page 9 of 9



 1
 2
     CERTIFICATE OF SERICE I hereby certify that on the 3rd day of September, 2019. I
 3
     provided the following counsel with the documents electronically:
 4
 5
     Amy Gittler
 6   Jackson Lewis
     agittler@jacksonlewis.com
 7   Attorneys for Corporate Defendant and Ms. Rush
 8
     Sam Coffman
 9   Dickinson Wright PLLC
10   1850 N. Central Ave., Ste 1400
     Phoenix, AZ 85004
11   Counsel for Defendant Mr. Rush
12
13   /s/ Christina Garcia
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             -9-
